Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 16-17, 19-20, 24 and 26, in the reply filed on 2/1/2020 is acknowledged.
2.	Claims 1-15 and 16-17, 19-20, 24 and 26 will be examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Schell on February 4th and 5th, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A mass spectrometer comprising:
an ion source configured to produce an ion beam from a sample, 
an ion guide;
a first ion gate;
a first mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a fragmentation cell;
a second mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a detector configured to measure the intensity of the transmitted ion beam; and 

close the first ion gate to prevent ions from entering the first mass filter;
switch a first quadrupole voltage of the first mass filter to a voltage of a first transition; and
open the first ion gate to allow ions to enter the first mass filter, the opening offset from the switching by a settling time of the first mass filter, the settling time including the time required to adjust the voltage of the first mass filter;
wherein the controller is further configured to switch a fragmentation cell collision energy to a collision energy for the first transition, switching the collision energy is offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first mass filter to exit the first mass filter.

2.	(Currently Amended) The mass spectrometer of claim 1, wherein switching the first quadrupole voltage is offset from closing the first ion gate by a first mass filter flight time, the first mass filter flight time including the time required for ions entering the first mass filter prior to closing the first ion gate to exit the first mass filter.

4.	(Currently Amended) The mass spectrometer of claim 1, wherein closing the first ion gate traps ions in the ion guide.
 
5.	(Canceled) 

9.	(Currently Amended) A mass spectrometer comprising:
an ion source configured to produce an ion beam from a sample, 
an ion guide;
a first ion gate;
a first mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a fragmentation cell;
a second mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a detector configured to measure the intensity of the transmitted ion beam; and 
a controller configured to:
close the first ion gate to prevent ions from entering the first mass filter;
switch a first quadrupole voltage of the first mass filter to a voltage of a first transition; and
open the first ion gate to allow ions to enter the first mass filter, the opening offset from the switching by a settling time of the first mass filter, the settling time including the time required to adjust the voltage of the first mass;

 
10.	(Currently Amended) The mass spectrometer of claim 9, wherein switching the detector gain is offset by an amount of time not less than a settling time of the first mass filter or an opening time of the first ion gate.

12.	(Currently Amended) The mass spectrometer of claim 1, further comprising a second ion gate between the fragmentation cell and the second mass filter.
 
14.	(Currently Amended) The mass spectrometer of claim 13, wherein switching the second quadrupole voltage is offset from closing the second ion gate by a second mass filter flight time, ion gate to exit the second mass filter.

15.	(Currently Amended) The mass spectrometer of claim 13, wherein closing the second ion gate traps ions in the fragmentation cell.

17.	(Currently Amended) The method of claim 16, wherein switching of the first quadrupole voltage is offset from closing the first ion gate by a first mass filter flight time including the time required for ions entering the first mass prior to closing the first ion gate to exit the first mass filter.

20.	(Currently Amended) The method of claim 19, wherein switching the second quadrupole voltage is offset from the closing the second ion gate by a second mass filter flight time, the second mass filter flight time including the time required for ions entering the second quadrupole prior to closing the second ion gate to exit the second quadrupole.

24.	(Currently Amended) The method of claim 16, wherein switching the collision energy is offset by an amount of time not less than a settling time of the first quadrupole or an opening time of the first ion gate.

26.	(Currently Amended) The method of claim 16, wherein switching the detector gain is offset by an amount of time not less than a settling time of the first quadrupole or an opening time of the first ion gate.

27.– 38.  (Canceled) 
Allowable Subject Matter
1.         Claims 1-4, 7, 9-17, 19-20, 24, and 26 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art search failed to disclose a mass spectrometer comprising:
an ion source configured to produce an ion beam from a sample, 
an ion guide;
a first ion gate;
a first mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a fragmentation cell;
a second mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a detector configured to measure the intensity of the transmitted ion beam; and 
a controller configured to:
close the first ion gate to prevent ions from entering the first mass filter;
switch a first quadrupole voltage of the first mass filter to a voltage of a first transition; and
open the first ion gate to allow ions to enter the first mass filter, the opening offset from the switching by a settling time of the first mass filter, the settling time including the time required to adjust the voltage of the first mass filter;
wherein the controller is further configured to switch a fragmentation cell collision energy to a collision energy for the first transition, switching the collision energy is offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first mass filter to exit the first mass filter.

Regarding claim 9, the prior art search failed to disclose a mass spectrometer comprising:
an ion source configured to produce an ion beam from a sample, 
an ion guide;
a first ion gate;
a first mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a fragmentation cell;
a second mass filter configured to selectively transmit ions within a mass-to-charge range and reject ions outside of the mass-to-charge range;
a detector configured to measure the intensity of the transmitted ion beam; and 
a controller configured to:
close the first ion gate to prevent ions from entering the first mass filter;
switch a first quadrupole voltage of the first mass filter to a voltage of a first transition; and
open the first ion gate to allow ions to enter the first mass filter, the opening offset from the switching by a settling time of the first mass filter, the settling time including the time required to adjust the voltage of the first mass;
wherein the controller is further configured to switch a detector gain to a gain for the first transition, switching the second quadrupole voltage is offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first mass filter to exit the second mass filter.

Regarding claim 16, the prior art search failed to disclose a method comprising:
closing a first ion gate to prevent ions from entering a first quadrupole; 

opening the first ion gate to allow ions to enter the first quadrupole, the opening offset from the switching by a settling time of the first mass filter, the settling time including the time required to adjust the voltage of the first mass filter; 
switching a collision cell collision energy to a collision energy for the first transition, switching the collision energy offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first quadrupole to exit the first quadrupole;
switching a second quadrupole voltage of a second quadrupole to a voltage of the first transition, switching the second quadrupole voltage offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first quadrupole to exit the collision cell; 
switching a detector gain to a gain for the first transition, switching the second quadrupole voltage offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first quadrupole to exit the second quadrupole; and 
closing the first ion gate to prevent ions from entering the quadrupole after an amount of time not less than the time it takes for ions entering the first quadrupole to exit the first quadrupole and switching the first quadrupole voltage of the first quadrupole to a voltage of a second transition.
 
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): wherein the controller is further configured to switch a fragmentation cell collision energy to a collision energy for the first transition, switching the collision energy is offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first mass filter to exit the first mass filter.

4.      The prior art search did not disclose or make obvious claim 9, with the elements of (emphasis added): 
wherein the controller is further configured to switch a detector gain to a gain for the first transition, switching the second quadrupole voltage is offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first mass filter to exit the second mass filter.

5.      The prior art search did not disclose or make obvious claim 16, with the elements of (emphasis added): switching a collision cell collision energy to a collision energy for the first transition, switching the collision energy offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first quadrupole to exit the first quadrupole;
switching a second quadrupole voltage of a second quadrupole to a voltage of the first transition, switching the second quadrupole voltage offset in time from
switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first quadrupole to exit the collision cell; 
switching a detector gain to a gain for the first transition, switching the second quadrupole voltage offset in time from switching the first quadrupole voltage by an amount of time not greater than a time it takes for ions entering the first quadrupole to exit the second quadrupole; and 
closing the first ion gate to prevent ions from entering the quadrupole after an amount of time not less than the time it takes for ions entering the first quadrupole to exit the first quadrupole and switching the first quadrupole voltage of the first quadrupole to a voltage of a second transition.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.